Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 1 of
                                           12


                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA
   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                       CASE NO. 17-11213

                                                                        SECTION A

             DEBTOR                                                     CHAPTER 11


          ORDER (i) ESTABLISHING VOTING RECORD DATE, (ii) APPROVING
   SOLICITATION AND VOTE TABULATION PROCEDURES FOR BONDHOLDERS
    (iii) APPROVING FORM OF BALLOTS AND (iv) APPROVING FORM, MANNER
            AND NOTICE PROCEDURES FOR COMMON STOCK HOLDERS

             Considering the Motion for Entry of Order (1) Establishing Procedures for

   Solicitation; (2) Approving Form of Ballots and (3) Approving Form, Manner and Notice

   Procedures for Equity Security Holders (“Procedures Motion”) [P-560], filed by First NBC

   Bank Holding Company (“Debtor”), as debtor and debtor-in-possession; the limited objections

   to the Procedures Motion filed by the United States Department of Treasury [P-574] and the

   Office of the U.S. Trustee [P-578]; the June 12, 2019 hearing (“Hearing”) on the Procedures

   Motion; entry of the Court’s order [P-585] following the Hearing; the amendments to the Plan

   [Doc. 621] and Disclosure Statement [Doc. 622] following the Hearing; and, the record of this

   matter,

             IT IS HEREBY ORDERED that:

             1. The Voting Record Date. The Voting Record Date shall be July 3, 2019.

             2. Content of Solicitation Package to Bondholders. The content of the Solicitation

                Package to Bondholders is approved and shall contain the following materials:

                    (a)    the Order approving the Disclosure Statement [Doc. 624] (“Disclosure

                           Statement Order”), which shall include the setting of the the hearing on
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 2 of
                                           12


                        confirmation (“Confirmation Hearing”) of the Plan and related voting

                        and objection deadlines;

                (b)     the approved Disclosure Statement, which shall include the Plan

                        (attached as an exhibit to the Disclosure Statement); and,

                (c)     Class 2 Bondholder Claim Ballot (substantially in the form attached

                        hereto as Exhibit A).

         3.   Transmittal of Soliciation Package to Bondholders. Globic Advisors, LLC

         (“Globic”) shall mail the Solicitation Package, pursuant to the timelines set forth in the

         Disclosure Statement Order, directly to all registered holders of the Legacy

         Subordinated Notes as of the Voting Record Date and, as applicable, will work with

         the Nominees to facilitate the transmission of the Solicitation Package to Beneficial

         Holders. Globic shall direct Nominees to solicit votes from their respective Beneficial

         Holders to complete such Nominees’ Ballots.

         4.   Vote Tabulation Procedures for Bondholders. The following Vote Tabulation

                Procedures are approved and shall apply to all Bondholder Claims:

                (a)     The following Ballots shall not be counted:

                        (1)      any Ballot that is received after the Voting Deadline (unless an

                        extension of the Voting Deadline is granted by the Bankruptcy Court);

                        (2)      any Ballot that is illegible or contains insufficient information to

                        permit the identification of the holder who cast the Ballot;

                        (3)      any Ballot cast by an entity that does not hold a Bondholder

                        Claim;

                        (4)      any unsigned Ballot;
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 3 of
                                           12


                       (5)     any form of Ballot other than the form sent by Globic,

                       (6)     any Ballot submitted by any entity not entitled to vote pursuant

                       to the procedures described herein,

                (b)    If multiple Ballots are received from the same holder with respect to the

                same claim prior to the Voting Deadline, the last Ballot timely received will be

                deemed to reflect that voter’s intent and will supersede and revoke any prior

                received Ballot,

                (c)    Holders must vote all of their claims either to accept or reject the Plan

                and may not split any votes. A Ballot that partially rejects and partially accepts

                the Plan will not be counted,

                (d)    Globic shall be permitted to receive all Bondholder Ballots, including

                by facsimile, e-mail, or any other electronic means,

                (e)    Only votes submitted by Registered Holders of Legacy Subordinated

                Notes, as of the Voting Record Date, shall be counted,

                (g)    To the extent that conflicting votes or overvotes are submitted, Globic

                shall attempt to resolve the conflict or overvote prior to the preparation of the

                vote certification in order to ensure that as many votes from registered holders

                of Legacy Subordinated Votes as possible are accurately tabulated,

                (h)    Globic shall prepare a tabulation of the Bondholder Ballots on behalf of

                the Debtor, which will be timely filed in accordance with the deadlines set by

                the Bankruptcy Court;

         5.     Approval of Ballots, as amended. The Ballots for Class 2 Bondholder Claims

         and the Ballots for Class 2 General Unsecured Non-Bondholder Claims, substantially
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 4 of
                                           12


           in the form attached hereto as Exhibit A and Exhibit B, respectively, are hereby

           approved. Pursuant to the directives of this Court, made during the Hearing, no Ballots

           for any creditor or equity interest holder, entitled to vote on the Plan, shall contain

           language that represents in any manner that the failure to vote to accept or reject the

           Plan shall equate to an acceptance of the Plan.

           6.      Notice Procedures for Holders of Common Stock. The following procedures

           for Plan notices are approved and shall apply to holders of common stock of the Debtor:

                   (a)     Computershare shall mail a notice (“Shareholder Notice”), substantially

                   in the form attached hereto as Exhibit C, of the Disclosure Statement Order

                   directly to Registered Shareholders and to Beneficial Shareholders via

                   transmission to DTC.

                   (b)     In addition to the electronic publication of the Solicitation Package by

                   Computershare, any Registered Holder or Beneficial Shareholder may request

                   that a paper copy of the Solicitation Package be mailed to them by Debtor’s

                   counsel;

           IT IS FURTHER ORDERED that counsel shall serve this order on the required parties

   who will not receive notice through the ECF system pursuant to the FRBP and the LBRs and

   file a certificate of service to that effect within three (3) days.



                           New Orleans, Louisiana, August 19, 2019.



                                                            Hon. Elizabeth W. Magner
                                                            U.S. Bankruptcy Judge
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 5 of
                                           12




                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF LOUISIANA

      IN RE:

      FIRST NBC BANK HOLDING COMPANY                                             CASE NO. 17-11213

                                                                                 SECTION A

      DEBTOR                                                                     CHAPTER 11

            CLASS 2: REGISTERED HOLDER BALLOT FOR ACCEPTING OR REJECTING
                THE JOINT PLAN OF REORGANIZATION FILED BY THE DEBTOR
                AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS,
                               AS AMENDED ON JULY 2, 2019

                                       First NBC Bank Holding Company
                                  5.75% Subordinated Notes due February 2025
                                      CUSIPs: 32115DAA4 and 32115DAB2
                                             (collectively, the “Notes”)

      Voting Record Date: July 3, 2019
      Voting Deadline: July 31, 2019

              First NBC Bank Holding Company (the “Debtor”) and the Official Committee of
      Unsecured Creditors (“Committee”), filed a Joint Amended Plan of Reorganization dated July 2,
      2019 (the "Plan"). The Court has approved a Disclosure Statement dated July 2, 2019 with respect
      to the Plan (the "Disclosure Statement"). If you do not have a Disclosure Statement, you may
      obtain a copy from Barbara B. Parsons, The Steffes Firm, LLC, 13702 Coursey Boulevard,
      Building 3, Baton Rouge, Louisiana, 70817, (225)751-1751, (225)751-1998 (facsimile),
      bparsons@steffeslaw.com. All capitalized terms not defined herein shall have the meanings given
      to them in the Plan.

              You are receiving this Ballot because records maintained by the Note Indenture Trustee
      indicate that you are a registered Holder of Notes1 as of the Voting Record Date of July 3, 2019.
      Accordingly, you have a right to vote to accept or reject the Plan.

               Your rights are described in the Disclosure Statement, which is included in the Solicitation
      Package you are receiving with this Ballot. Court approval of the Disclosure Statement does not
      indicate approval of the Plan by the Court. This Ballot may not be used for any purpose other than
      casting votes to accept or reject the Plan and electing a Class 2 Claim treatment option. The Plan
      can be confirmed by the Bankruptcy Court and thereby made binding on creditors and interest
      holders if it is accepted by the holders of at least two-thirds in dollar amount and more than one-
      half in number of the allowed claims in each class that has accepted or rejected the Plan and such
      class is eligible to vote on the Plan. In the event the required acceptances are not obtained, the

      1
          Referred to in the Plan and Disclosure Statement as “Bondholder”.
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 6 of
                                           12




      Bankruptcy Court may nevertheless confirm the Plan if the Bankruptcy Court finds that the Plan
      accords fair and equitable treatment to the class or classes rejecting it and otherwise satisfies the
      requirements of 11 U.S.C. § 1129(b).

                                   INSTRUCTIONS FOR COMPLETING
                            THE FIRST NBC BANK HOLDING COMPANY BALLOT


              The Debtor and the Committee are soliciting your vote on their proposed Plan, attached as
      Exhibit A to the Disclosure Statement accompanying this Ballot. You should review the Disclosure
      Statement and the Plan carefully before you complete the Ballot. You may wish to seek legal
      advice concerning the Plan, your classification and the treatment under the Plan. If you hold claims
      in more than one class or in one or more of the above CUSIPs, you will receive a ballot for each
      class or CUSIP in which you are entitled to vote. IF YOU RECEIVE MORE THAN ONE
      BALLOT, YOU MUST COMPLETE EACH BALLOT SEPARATELY.

               In order for this Ballot to be validly cast, you must complete, sign, date and return this
      Ballot to the Voting Agent at the address set forth on the enclosed envelope. If you hold your Notes
      via a Custodian or Nominee, please instruct your Custodian or Nominee in the manner that they
      have provided you. Unsigned Ballots may not be counted or considered by the Court for any
      purpose in determining whether the Plan has been accepted or rejected. Ballots executed in
      a manner that (i) indicate no election of a Class 2 Claim treatment option, or (ii) indicate an
      election of both Class 2 Claim treatment options will be deemed by the Court as an election
      of the Cash Option under the Plan. The Voting Agent will accept electronic receipt (scanned
      and sent via e-mail or facsimile) prior to the Voting Deadline set forth above, unless such deadline
      is extended by the Bankruptcy Court. If you fail to timely return a Ballot properly executed,
      you will be deemed to have elected the Cash Option.

              A vote to accept the Plan or to elect a Class 2 Claim treatment option does not
      constitute a waiver of any right to object to the Plan.

               Creditors may not split their claims to submit partial votes. For each claim on which a
      creditor is entitled to vote, a ballot for that entire claim must be cast for, or against, the plan (i.e.,
      entire claim “accepts” or “rejects”).

               All authorized signatories (e.g., guardian, conservator, executor, or other agent or
      representative) may execute this Ballot, provided that such signatory includes the name and address
      of the claim holder on this Ballot and is ready, willing and able to provide supporting evidence to
      the Debtor and the Bankruptcy Court demonstrating such signatory’s authorization to vote on
      behalf of such claim holder. Authorized signatories voting on behalf of more than one claim holder
      must complete a separate Ballot for each claim holder.

      To complete the Ballot properly, take the following steps:

      1) Step 1. The Claim Amount. If no claim amount is pre-printed in Step 1, fill in the unpaid
         amount of your claim in Item 1. This should be the amount asserted in your proof of claim or,
         if you did not file a proof of claim, the debt scheduled by the Debtor.
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 7 of
                                           12




      2) Step 2. Voting on the Plan. Vote to accept or reject the Plan by checking one of the boxes
         under Step 2.

      3) Step 3. Election of Class 2 Claim Treatment Option. Elect one of the alternative Class 2
         Claim treatment options by checking one of the boxes under Step 3. Should you elect or be
         deemed to elect the Cash Option provided for Class 2 Claim holders, you shall be deemed to
         have assigned all your SPV Claim Rights to First Phoenix, LLC as of the Effective Date of the
         Plan.

      4) Step 4. Certification. Provide your name, mailing address, other information indicated, and
         sign and date.

      5) Step 5. Return the Ballot to the Voting Agent:

                                              Globic Advisors
                                            Attn: Robert Stevens
                                        485 Madison Avenue, 7th Floor
                                            New York, NY 10022
                                           Facsimile: 212-271-3252
                                         E-mail: rstevens@globic.com

      IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT OR DID NOT RECEIVE
      A COPY OF THE DISCLOSURE STATEMENT OR PLAN, PLEASE CONTACT
      ROBERT STEVENS OF GLOBIC ADVISORS AT 212-201-5346 OR VIA EMAIL AT
      RSTEVENS@GLOBIC.COM.

      STEP 1.         PRINCIPAL AMOUNT OF NOTES HELD AS OF THE RECORD DATE

              As of the Voting Record Date, July 3, 2019, the undersigned was the Registered Holder (or
      authorized signatory for a Registered Holder) of the Notes in the following amount:

                                                                            [Put Label Here]
                Name(s) ___________________________________________________

                CUSIP No._______________________________

                Amount Held $________________________________




      STEP 2.         ACCEPTANCE OR REJECTION OF THE PLAN

      The undersigned Registered Holder of the Notes and Class #2 Claim, as listed above in Step 1,
      hereby votes to:
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 8 of
                                           12




              Check one box only                [    ]   ACCEPT THE PLAN

                                                [    ]   REJECT THE PLAN


      STEP 3.          ELECTION OF THE CLASS 2 CLAIM TREATMENT OPTION

      The undersigned Registered Holder of the Notes and Class #2 Claim, as listed above in Step 1,
      hereby elects:

              Check one box only                [    ]   THE CASH OPTION

                                                [    ]   THE DEBT OPTION

      STEP 4.          CERTIFICATION

      By returning this ballot, you certify that you (a) on July 3, 2019, you were the Registered Holder
      of the Notes to which this Ballot pertains (or an authorized signatory); (b) have full power and
      authority to vote to accept or reject the plan and (c) have received a copy of the disclosure statement
      (including exhibits thereto) and understand that the solicitation of votes for the plan is subject to
      all the terms and conditions set forth in the disclosure statement and the relevant Court Order(s).

      By voting on the Plan, you will be deemed to have consented to the submission of your Ballot to
      the Voting Agent and the Debtor or its agents by you or your Nominee as applicable.

      Date: _____________

      Signature: ___________________________________________________________________

      Print Name: __________________________________________________________________

      Company/Creditor: _____________________________________________________________

      Title (if appropriate): ____________________________________________________________

      Address: ______________________________________________________________________

      City/State/Zip: _________________________________________________________________

      Phone: ____________________________ Email Address: ______________________________

                 PLEASE RETURN THIS BALLOT IMMEDIATELY IN THE ENVELOPE PROVIDED

      IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT OR DID NOT RECEIVE A
      COPY OF THE DISCLOSURE STATEMENT OR PLAN, PLEASE CONTACT ROBERT
      STEVENS OF GLOBIC ADVISORS AT 212-201-5346 OR VIA EMAIL AT
      RSTEVENS@GLOBIC.COM.
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 9 of
                                           12


                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                                CASE NO. 17-11213

                                                                                 SECTION A

            DEBTOR                                                               CHAPTER 11

   CLASS 2: GENERAL UNSECURED CREDITOR BALLOT FOR ACCEPTING OR REJECTING
    THE JOINT PLAN OF REORGANIZATION FILED BY THE DEBTOR AND THE OFFICIAL
         COMMITTEE OF UNSECURED CREDITORS, AS AMENDED ON JULY 2, 2019

           First NBC Bank Holding Company (the “Debtor”) and the Official Committee of Unsecured
   Creditors (“Committee”), filed a Joint Amended Chapter 11 Plan of Reorganization dated July 2, 2019 (the
   "Plan"). The Court has approved a Disclosure Statement dated July 2, 2019 with respect to the Plan (the
   "Disclosure Statement"). If you do not have a Disclosure Statement, you may obtain a copy from Barbara
   B. Parsons, The Steffes Firm, LLC, 13702 Coursey Boulevard, Building 3, Baton Rouge, Louisiana 70817,
   (225) 751-1751, (225) 751-1998 (facsimile), bparsons@steffeslaw.com. All capitalized terms not defined
   herein shall have the meanings given to them in the Plan.

           This Ballot is to be used for voting by holders of non-Bondholder claims in Class 2. Class 2
   consists of all General Unsecured Claims as defined in Section 1.1.49 of the Plan. If your Ballot is not
   received by Barbara B. Parsons, The Steffes Firm, LLC, 13702 Coursey Boulevard, Building 3, Baton
   Rouge, Louisiana 70817 (the “Voting Agent”) on or before July 31, 2019 at 5:00 p.m., CST (“Voting
   Deadline”), and such deadline is not extended by the Court, your vote will be counted as an
   acceptance of the Plan.

            Your rights are described in the Disclosure Statement, which is included in the Solicitation Package
   you are receiving with this Ballot. Court approval of the Disclosure Statement does not indicate approval
   of the Plan by the Court. This Ballot may not be used for any purpose other than casting votes to accept or
   reject the Plan and elect a Class 2 Claim treatment option. The Plan can be confirmed by the Bankruptcy
   Court and thereby made binding on creditors and interest holders if it is accepted by the holders of at least
   two-thirds in dollar amount and more than one-half in number of the allowed claims in each class that has
   accepted or rejected the Plan and such class is eligible to vote on the Plan. In the event the required
   acceptances are not obtained, the Bankruptcy Court may nevertheless confirm the Plan if the Bankruptcy
   Court finds that the Plan accords fair and equitable treatment to the class or classes rejecting it and otherwise
   satisfies the requirements of 11 U.S.C. § 1129(b).

                                INSTRUCTIONS FOR COMPLETING
                         THE FIRST NBC BANK HOLDING COMPANY BALLOT

             The Debtor and the Committee are soliciting your vote on their proposed Plan, attached as Exhibit
   A to the Disclosure Statement accompanying this Ballot. The Disclosure Statement provides information
   to assist you in deciding how to vote your Ballot. You should review the Disclosure Statement and the Plan
   carefully before you complete the Ballot. You may wish to seek legal advice concerning the Plan, your
   classification and the treatment under the Plan. If you hold claims in more than one class, you will receive
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 10 of
                                           12


   a ballot for each class in which you are entitled to vote. IF YOU RECEIVE MORE THAN ONE
   BALLOT, YOU MUST COMPLETE EACH BALLOT SEPARATELY.

            In order for this Ballot to be validly cast, you must complete, sign, date and return this Ballot to the
   Voting Agent at the address set forth on the enclosed envelope. Ballots executed in a manner that
   (i) indicate no election of a Class 2 Claim treatment option, or (ii) indicate an election of both Class 2
   Claim treatment options will be deemed by the Court as an election of the Cash Option under the
   Plan. Original Ballots must be received by the Voting Agent by the deadline set forth above, unless such
   deadline is extended by the Bankruptcy Court. Ballots sent via facsimile or other electronic means will not
   be accepted. If you fail to timely return a Ballot properly executed, you will be deemed to have elected
   the Cash Option.

          A vote to accept the Plan or to elect a Class 2 Claim treatment option does not constitute a
   waiver of any right to object to the Plan.

            Creditors may not split their claims to submit partial votes. For each claim on which a creditor is
   entitled to vote, a ballot for that entire claim must be cast for, or against, the plan (i.e., entire claim “accepts”
   or “rejects”). Likewise, a creditor may only elect one Class 2 Claim treatment option.

            All authorized signatories (e.g., guardian, conservator, executor, or other agent or representative)
   may execute this Ballot, provided that such signatory includes the name and address of the claim holder on
   this Ballot and is ready, willing and able to provide supporting evidence to the Debtor and the Bankruptcy
   Court demonstrating such signatory’s authorization to vote on behalf of such claim holder. Authorized
   signatories voting on behalf of more than one claim holder must complete a separate Ballot for each claim
   holder.

   To complete the Ballot properly, take the following steps:

   1) Step 1. The Claim Amount. If no claim amount is pre-printed in Step 1, fill in the unpaid amount of
      your claim in Item 1. This should be the amount asserted in your proof of claim or, if you did not file
      a proof of claim, the debt scheduled by the Debtor.

   2) Step 2. Voting on the Plan. Vote to accept or reject the Plan by checking one of the boxes under Step
      2.

   3) Step 3. Election of Class 2 Claim Treatment Option. Elect one of the alternative Class 2 Claim
      treatment options by checking one of the boxes under Step 3.

   4) Step 4. Certification. Provide your name, mailing address, other information indicated, and sign and
      date.

   5) Step 5. Return of the Ballot by the Voting Deadline. The original executed and completed Ballot
      must be received by the Voting Agent by the Voting Deadline.

   STEP 1.          CLASS 2 CLAIM AMOUNT

           The undersigned is a holder of a Class 2 Claim in the unpaid amount of $_____________.
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 11 of
                                           12


   STEP 2.          ACCEPTANCE OR REJECTION OF THE PLAN

       The undersigned holder of a Class #2 Claim, as listed above in Step 1, hereby votes to:

           Check one box only                 [   ]    ACCEPT THE PLAN

                                              [   ]    REJECT THE PLAN

   STEP 3.          ELECTION OF THE CLASS 2 CLAIM TREATMENT OPTION

   The undersigned holder of a Class #2 Claim, as listed above in Step 1, hereby elects:

           Check one box only                 [   ]    THE CASH OPTION

                                              [   ]    THE DEBT OPTION

   STEP 4.          CERTIFICATION

            By returning this ballot, you certify that you (a) on July 3, 2019, you were the holder of the Class
   2 Claim identified above and to which this Ballot pertains (or an authorized signatory); (b) have full power
   and authority to vote to accept or reject the plan and elect a claim treatment option; and (c) have received a
   copy of the disclosure statements (including exhibits thereto) and understand that the solicitation of votes
   for the plan is subject to all the terms and conditions set forth in those disclosure statements and the relevant
   Court Orders.

           By voting on the Plan, you will be deemed to have consented to the submission of your Ballot to
   the Voting Agent and the Debtor or its agents.

   STEP 5.        RETURN OF BALLOT BY VOTING DEADLINE
          For your vote and election to be counted, you must return your Ballot so that it is received by
   Voting Agent on or before the Voting Deadline.

   Date: _____________

   Signature: ___________________________________________________________________

   Print Name: __________________________________________________________________

   Company/Creditor: _____________________________________________________________

   Title (if appropriate): ____________________________________________________________

   Address: ______________________________________________________________________

   City/State/Zip: _________________________________________________________________

   Phone: ____________________________ Email Address: ______________________________

   IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT OR DID NOT RECEIVE A COPY OF
   THE DISCLOSURE STATEMENT OR PLAN, PLEASE CONTACT BARBARA B. PARSONS AT THE
   STEFFES FIRM, LLC, (225) 751-1751, OR bparsons@steffeslaw.com.
Case 17-11213 Doc 692 Filed 08/19/19 Entered 08/19/19 14:37:41 Main Document Page 12 of
                                           12


                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY,                                      CASE NO. 17-11213

                  DEBTOR                                                SECTION A

                                                                        CHAPTER 11

        NOTICE TO SHAREHOLDERS OF FIRST NBC BANK HOLDING COMPANY’S
      HEARING ON CONFIRMATION OF THE AMENDED JOINT CHAPTER 11 PLAN OF
          REORGANIZATION FILED BY FIRST NBC BANK HOLDING COMPANY
            AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
          This Notice has been approved by the Bankruptcy Court and is being distributed to all
   stockholders of First NBC Bank Holding Company (“FBNC”). You have received this notice
   because you are (were) a common stockholder of FNBC as of the Record Date, July 3, 2019.
           A copy of the Bankruptcy Court’s Order setting the Hearing on Plan Confirmation and
   establishing related voting and objection deadlines is attached hereto as Exhibit A. The Amended
   Joint Chapter 11 Plan of Reorganization filed by FNBC and the Official Committee of Unsecured
   Creditors (“Plan”) can be reviewed and downloaded free of charge from www.                      ,
   a website maintained by Computershare, Inc., FNBC’s transfer agent. Should you require that a
   copy of the Disclosure Statement and Plan be mailed to you, please contact FNBC’s bankruptcy
   counsel to request a copy: Barbara B. Parsons, The Steffes Firm, LLC, 13702 Coursey Blvd., Bldg.
   3, Baton Rouge, LA 70817, Phone: (225) 751-1751, Facsimile: (225) 751-1998, E-mail:
   bparsons@steffeslaw.com.
           Please take notice that the Plan proposes to leave unaltered the legal, equitable and
   contractual rights to which each common stockholder is entitled on account of such interests.
   Accordingly, such stockholders are deemed to have accepted the Plan and are not entitled to vote
   to accept or reject the Plan. If the Plan is confirmed, upon the Effective Date thereof, pursuant to
   11 U.S.C.§1145, all common stock shall be cancelled and reissued to the exact holders of common
   stock, as existed on the Effective Date of Plan, in exchange for such interests.
   Dated: __________, 2019                       Respectfully submitted by:

                                                 /s/ Barbara B. Parsons
                                                 WILLIAM E. STEFFES (#12426)
                                                 BARBARA B. PARSONS (#28714)
                                                 THE STEFFES FIRM, LLC
                                                 13702 Coursey Boulevard, Bldg. 3
                                                 Baton Rouge, Louisiana 70817
                                                 Telephone: (225) 751-1751
                                                 Fax: (225) 751-1998
                                                 Email: bparsons@steffeslaw.com
                                                 Counsel for Debtor
